Page 1



May 20, 2015


Michele A. Mills
357 Truman Road
Franklin, TN 37064
                        
Re:    Separation and Release Agreement


Dear Mickey,


We have recently agreed to the termination of your employment relationship with
Logan’s Roadhouse, Inc. (the “Company”), an indirect wholly-owned subsidiary of
Roadhouse Holding Inc. (“Parent”). This letter, upon your signature, will
constitute the only agreement (the “Agreement”) between you and the Company and
Parent regarding the termination of your employment relationship with the
Company to include any officer or executive position held with Parent or any of
its subsidiaries. Notwithstanding anything contained herein to the contrary,
this Agreement shall be subject to approval by the Board of Directors of the
Company and such approval shall occur within five (5) days of you signing this
letter.
1.    Termination of Employment. The Company has agreed that your employment
will terminate on May 22, 2015 (the “Separation Date”) and that from and after
the Separation Date you are no longer authorized to conduct business on behalf
of Parent or any of its subsidiaries, including but not limited to entering into
contracts on behalf of Parent or any of its subsidiaries.
2.    Final Compensation; Acknowledgements. No later than the Company’s first
regularly scheduled payroll date after the Separation Date, the Company will pay
or cause to be paid to you, less required tax and regular payroll withholdings,
any remaining unpaid base salary that you earned from the Company through the
Separation Date. You acknowledge that: (A) you have received such payments and
have been paid all amounts owed to you by Parent or any of its subsidiaries,
including but not limited to all wages, salary, overtime pay, vacation pay,
bonuses, retention bonuses, incentives, commissions, and deferred compensation,
other than (i) any business related expenses, which will be reimbursed pursuant
to Section 3, and (ii) any amounts due to you under Section 4; (B) except as
specified herein, you have no right to and will not receive any additional
compensation, payments or benefits from Parent or any of its subsidiaries, and
that no representations or promises to the contrary have been made to you; (C)
you have no equity or right to obtain equity in Parent or any of its
subsidiaries; (D) you have not earned and are not entitled to any bonus or other
cash incentive award from the Company; (E) after the Separation Date, you will
not be eligible to participate in the 401(k) plan sponsored by the Company or
the Logan’s Roadhouse, Inc. Non-qualified Savings Plan; (F) after the Separation
Date, you will not be eligible to make contributions to any Health Savings
Account; (G) you have reported any and all work-related injuries or diseases
that you may have incurred during your employment with the Company; and (H) you
are not aware of any fact, failure to act, practice, policy, or activity of the
Company that you consider to be or to have been unlawful or potentially
unlawful.
3.    Reimbursement of Business Expenses. If you incurred any business-related
expenses on behalf of Parent or any of its subsidiaries through the Separation
Date for which you have not yet received reimbursement or submitted all
necessary information and documentation to claim reimbursement as of the
Separation Date, you must submit to the Company all required information and
supporting documentation as to those expenses no later than twenty (20) business
days after the Separation Date. If you fail to submit

1



--------------------------------------------------------------------------------

Page 2

all such information and supporting documentation for a business-related expense
by then, you will be treated as having chosen not to seek any payment or
reimbursement for, and as having waived any right to payment or reimbursement
of, that expense. As to any such information and documentation that is submitted
on or before the twentieth (20th) business day following the Separation Date,
the Company will reimburse you for any expenses that are reimbursable pursuant
to the terms of the Company’s business expense policy.
4.    Consideration. In consideration for your releases, promises, and
representations in this Agreement, the Company agrees that if you (i) sign, and
do not revoke, this Agreement within the Revocation Period (as defined below);
and (ii) comply with restrictive covenants set forth in this Agreement, the
Company will provide you, subject to Section 10, with the following (the
“Severance Benefits”), which you acknowledge is more than you would be entitled
to receive if you did not sign this Agreement:
A.    severance pay in a total amount equal to twenty-four (24) weeks of your
current base salary with the Company, minus any applicable taxes and
withholdings and other amounts required by law to be withheld, payable in
accordance with the Company’s regular payroll practices over a twenty-four (24)
week period (the “Severance Period”), beginning on the first payroll date that
follows the expiration of the Revocation Period but in any event no later than
sixty (60) days after the Separation Date (it being understood that payments
shall not commence until after the expiration of the Revocation Period and that
the first payment shall include all payments that would otherwise have been made
after the Separation Date);
B.    provided that you elect, and to the extent that you are and remain
eligible for, continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) and the Company’s group health plan,
payment of that part of the COBRA premiums for such continued coverage of you
(and, if applicable as of the Separation Date, your dependents) that exceeds the
amount that you would pay for such coverage if you were an active employee of
the Company, starting on the first day following the date on which your coverage
under that plan as an employee of the Company ends, and ending on the earlier of
(i) the date as of which twenty-four (24) weeks of such subsidized COBRA
premiums have been paid; or (ii) the date on which your right to continuation
coverage under COBRA ends. You agree and acknowledge that for so long as you are
covered by COBRA and receiving severance pay under Section 4(A), the amount that
you would pay for coverage under the Company’s group health plan if you were an
active employee of the Company shall be deducted from such severance payments,
and that this coverage under the Company’s group health plan shall run
concurrently with such plan’s obligation to provide continuation coverage
pursuant to COBRA. You further agree and understand that this Section 4(B) shall
not limit such plan’s obligation to provide continuation coverage under COBRA;
and
5.    Releases.
A.     General Release. In consideration of the payments to you described in
Section 4 of this Agreement, the sufficiency of which consideration you, the
Company and Parent hereby acknowledge, you HEREBY KNOWINGLY AND VOLUNTARILY
RELEASE AND FOREVER DISCHARGE THE COMPANY AND PARENT AND THEIR RESPECTIVE
CURRENT AND FORMER EMPLOYEES, OFFICERS, DIRECTORS, AGENTS, EQUITY HOLDERS,
MANAGERS, PARTNERS, MEMBERS, PRINCIPALS, PARENTS, SUBSIDIARIES, CORPORATE
AFFILIATES, BENEFITS ADMINISTRATORS, INSURERS, AND ATTORNEYS (THE “RELEASEES”),
COLLECTIVELY, SEPARATELY, AND SEVERALLY, FROM ANY AND ALL CLAIMS, DEMANDS,
CAUSES OF ACTION, LIABILITIES AND JUDGMENTS OF EVERY TYPE AND DESCRIPTION
WHATSOEVER INCLUDING, BUT NOT LIMITED TO, ALL CLAIMS ARISING UNDER THE EQUAL PAY
ACT OF 1963, 9 U.S.C.§ 206 ET SEQ.; TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED, 42 U.S.C. § 2000E ET SEQ.; THE CIVIL RIGHTS ACT OF 1866, AS AMENDED,
42 U.S.C. § 1981; THE




--------------------------------------------------------------------------------

Page 3

CIVIL RIGHTS ACT OF 1991, 42 U.S.C. § 1981A; EXECUTIVE ORDER 11246, 30 FED. REG.
12319; THE AMERICANS WITH DISABILITIES ACT, AS AMENDED, 42 U.S.C. § 12101, ET
SEQ.; THE FAMILY AND MEDICAL LEAVE ACT OF 1993, AS AMENDED, 28 U.S.C. §§ 2601
AND 2611 ET SEQ.; THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, 29 U.S.C. § 1001 ET SEQ.; THE SARBANES-OXLEY ACT OF 2002, AS AMENDED,
18 U.S.C. § 1514A ET SEQ.; THE NATIONAL LABOR RELATIONS ACT, AS AMENDED, 29
U.S.C. § 151 ET SEQ.; THE TENNESSEE HUMAN RIGHTS ACT, TENN. CODE ANN. §
42-21-101 ET SEQ.; AND ANY OTHER STATE, LOCAL, OR FEDERAL TORT, CONTRACT, COMMON
LAW, OR STATUTORY THEORIES OF LIABILITY, KNOWN OR UNKNOWN, FIXED OR CONTINGENT,
THAT YOU, YOUR HEIRS, ADMINISTRATORS, EXECUTORS, PERSONAL REPRESENTATIVES,
BENEFICIARIES, AND ASSIGNS HAVE, MAY HAVE, OR MAY CLAIM TO HAVE AGAINST THE
RELEASEES OR ANY OF THEM FOR COMPENSATORY OR PUNITIVE DAMAGES OR OTHER LEGAL OR
EQUITABLE RELIEF OF ANY TYPE OR DESCRIPTION, FROM THE BEGINNING OF TIME UP UNTIL
THE TIME YOU SIGN THIS AGREEMENT. NOTWITHSTANDING THE FOREGOING, YOU DO NOT
HEREBY RELEASE ANY CLAIMS FOR WHICH RELEASES ARE PROHIBITED BY LAW.
B.    Release of Claims Arising under the ADEA. In addition to the foregoing,
you hereby KNOWINGLY AND VOLUNTARILY RELEASE AND FOREVER DISCHARGE THE
RELEASEES, COLLECTIVELY, SEPARATELY AND SEVERALLY, FROM AND FOR ANY AND ALL
CLAIMS, DEMANDS, CAUSES OF ACTION, LIABILITIES, AND JUDGMENTS ARISING UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED 29 U.S.C. § 621 ET SEQ.
(“ADEA”), WHICH YOU AND/OR YOUR HEIRS, ADMINISTRATORS, EXECUTORS, PERSONAL
REPRESENTATIVES, BENEFICIARIES, AND ASSIGNS MAY HAVE OR CLAIM TO HAVE AGAINST
THE RELEASEES, TOGETHER WITH THE CLAIMS RELEASED IN SECTION 5(A).
NOTWITHSTANDING ANY OTHER PROVISION OR SECTION OF THIS AGREEMENT, YOU DO NOT
HEREBY WAIVE ANY RIGHTS OR CLAIMS UNDER THE ADEA THAT MAY ARISE AFTER THE DATE
ON WHICH YOU SIGN THIS AGREEMENT.
i.    You hereby acknowledge and represent that the consideration provided to
you under Section 4 of this Agreement is in addition to anything of value to
which you were already entitled.
ii.    You are hereby advised to consult with an attorney prior to executing
this Agreement.
iii.    You hereby acknowledge and represent that you have been informed that
you have twenty-one (21) days to consider the terms of this Agreement. You
acknowledge and agree that any revisions made to this Agreement after it was
initially delivered to you were either not material or were requested by you,
and expressly agree that such changes do not re-start the twenty-one (21)-day
consideration period described in the preceding sentence.
iv.    You understand that you have the right to revoke this Agreement for a
period of seven (7) days after executing this Agreement (the “Revocation
Period”). This Agreement shall not be effective or enforceable until the
Revocation Period has expired. If not so revoked, this Agreement shall become
irrevocable immediately following the end of the Revocation Period.
v.    In the event you revoke this Agreement, you shall notify the Company and
Parent in writing to their designated agents for this purpose no later than the
last day of the Revocation Period. Such notice shall be delivered to the Company
by national overnight delivery service such as Federal Express or United Parcel
Service, the receipt of which shall be tracked by the delivery service, and
addressed as follows:




--------------------------------------------------------------------------------

Page 4

If to the Company:


Logan’s Roadhouse, Inc.
Attn: Chief People Officer
3011 Armory Drive, Suite 300
Nashville, Tennessee 37204


If to Parent:


Roadhouse Holding, Inc.
Attn: President
3011 Armory Drive, Suite 300
Nashville, Tennessee 37204


C.    No Pending Claims. You represent that you have not filed, nor assigned to
others the right to file, nor are there pending any complaints, charges or
lawsuits against the Releasees with any governmental agency or any court.
6.    Restrictive Covenants.


A.    Prior Agreements. You acknowledge and agree that you remain subject to any
and all confidentiality, non-solicitation, non-competition or other similar
restrictive covenants you have previously entered into with the Company, to the
extent permitted by law.


B.    Acknowledgments.


i.    You acknowledge and agree that during your employment with the Company,
(i) you had access to Confidential Information (as defined below) and that the
unauthorized or improper use or disclosure by you of such Confidential
Information will cause serious and irreparable harm to the Company; and (ii) an
important part of your duties for the Company was to advance the business of the
Company by directly or through the supervision of others, overseeing the
financial activities of the Company, including financial planning monitoring
cash flow, and ensuring that the Company's financial reports were accurate and
timely.


ii.    You acknowledge and agree that the restrictions set forth under this
Section 6 are reasonable, fair, and necessary to protect the Company’s
legitimate business interests and that any claim or cause of action by you
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a waiver of or excuse for non-compliance with your obligations
hereunder. You also agree not to challenge or raise any equitable defenses to
the enforceability of the restrictive covenants contained in this Section 6. In
furtherance and not in limitation of the foregoing, you represent and warrant
that, because of your varied skill and abilities, you do not need to compete
with the Business of the Company (as defined below) and that the restrictions
set forth in this Section 6 will not prevent you from earning a livelihood.


C.    Non-Disclosure of Confidential Information. You covenant and agree that
you shall hold in a fiduciary capacity for the benefit of the Company, and will
not directly or indirectly use or disclose (whether on your own behalf or on
behalf of any other person, corporation, partnership, venture, or any other
entity or form of business) any Confidential Information that you may have
acquired (whether or not developed or compiled by you and whether or not you
were authorized to have access to such Confidential Information) during your
employment with the Company, for so long as such information remains
Confidential Information.




--------------------------------------------------------------------------------

Page 5



“Confidential Information” means data or other information owned by or
pertaining to, or used or held for use in the business of, the Company or any of
its affiliates that has been disclosed to you or of which you became aware as a
consequence of or through your relationship with the Company and that has value
to the Company (or, if owned by someone else, has value to that third party) and
is not generally known to the public or to competitors in the restaurant
industry


D.    Non-Competition. You covenant and agree that for a period of one (1) year
following the Separation Date, you will not, directly or indirectly, whether as
an owner, a partner, an employee, an independent contractor, a consultant or
otherwise (i) perform services that are substantially similar to the services
that you performed, or in which you participated, or that you directed or
oversaw for the Company within six (6) months prior to the Separation Date for
or on behalf of any person or entity that competes with the Business of the
Company (as defined below) in the Restricted Territory (as defined below); or
(ii) perform any managerial, consultive or similar services of a type
customarily performed by a manager, an officer, an executive or a director for
or on behalf of any of the Direct Competitors (as defined below) in the U.S.
Territory (as defined below).


i.    The “Business of the Company” means the casual dining steakhouse and/or
roadhouse restaurant business.


ii.    The “Direct Competitors” means the entities doing business as Texas
Roadhouse, Lone Star Steaks, Longhorn Steakhouse, Outback Steakhouse, The
Original Roadhouse, Santa Fe Cattle Company, Texas Land and Cattle and Black
Angus Steakhouse.


iii.    The “Restricted Territory” means the states of Alabama, Arizona,
Arkansas, Florida, Georgia, Illinois, Indiana, Kansas, Kentucky, Louisiana,
Michigan, Mississippi, Missouri, North Carolina, Ohio, Oklahoma, Pennsylvania,
South Carolina, Tennessee, Texas, Virginia and West Virginia.


iv.    The “U.S. Territory” means the states of Alabama, Arizona, Arkansas,
California, Colorado, Connecticut, Delaware, Washington, D.C., Florida, Georgia,
Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland,
Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska,
Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina, North
Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina,
South Dakota, Tennessee, Texas, Utah, Vermont, Virginia, Washington, West
Virginia, Wisconsin and Wyoming.


E.    Non-disparagement. You covenant and agree that you shall not engage in any
communications which shall disparage the Company or its affiliates or interfere
with their existing or prospective business relationships.    


F.    Non-Poaching. You covenant and agree that for a period of one (1) year
following the Separation Date, you will not solicit or attempt to solicit,
directly or by assisting others, any person who was an employee of the Company
or any affiliate of the Company on, or within six (6) months before, the date of
such solicitation or attempted solicitation, to leave the employment of the
Company or such affiliate.


G.    Reformation. In the event that any of the covenants in this Section 6 are
found by a court of competent jurisdiction to be overly broad or otherwise
unenforceable as written, the parties request the court to modify or reform any
such covenant to allow it to be enforced to the maximum extent permitted by law
and to enforce the covenant as so modified or reformed.






--------------------------------------------------------------------------------

Page 6

H.    Tolling. In the event the enforceability of any of the covenants in this
Section 6 shall be challenged in a claim or counterclaim in court during the
time periods set forth in this Agreement for such covenants, and you are not
immediately enjoined from breaching any of the covenants herein, then if a court
of competent jurisdiction later finds that the challenged protective covenant is
enforceable, the time periods set forth in the challenged covenant(s) shall be
deemed tolled upon the filing of the claim or counterclaim in court seeking or
challenging the enforceability of this Agreement until the dispute is finally
resolved and all periods of appeal have expired; provided, that, to the extent
you comply with such covenant(s) during such challenge, the time periods set
forth in the challenged covenant(s) shall not be deemed tolled.


I.    Enforcement. You acknowledge and agree that in the event of a breach or
threatened breach of any of the covenants and promises contained in this Section
6, the Company will suffer irreparable injury for which there is no adequate
remedy at law. You agree that the Company should be awarded injunctive relief,
without the necessity of posting a bond, to enjoin you from engaging in acts or
omissions in breach of this Agreement. The Company’s rights in this respect are
in addition to all rights otherwise available at law or in equity.


7.    Covenant Not to Sue. Except for an action brought to enforce this
Agreement or challenge the validity of the release of claims under the ADEA set
forth in Section 5(B), you agree to refrain from filing or otherwise initiating
any action, lawsuit, charge, claim, demand, grievance, arbitration or other
legal action against any of the Releasees over matters released or waived
herein, and agree that you will refrain from participating in any action,
complaint, charge, claim, demand, grievance, arbitration or other legal action
initiated or pursued by any individual, group of individuals, partnership,
corporation or other entity against any of the Releasees over matters released
or waived herein, except as required by law. You agree that if you institute or
continue any form of legal action against any of the Releasees in violation of
this Agreement, you will pay all costs and expenses, including reasonable
attorneys’ fees, incurred by such Releasee(s) in defending against such legal
action or in enforcing this Agreement. Notwithstanding the foregoing, nothing in
this Agreement shall interfere with your right to file a charge with or
participate in an investigation or proceeding by the United States Equal
Employment Opportunity Commission or other federal or state regulatory or law
enforcement agency. However, the consideration provided to you under this
Agreement shall be the sole relief provided for the claims released herein. You
will not be entitled to recover, and you hereby waive, any monetary benefits or
other recovery in connection with any such charge or proceeding, without regard
to who brings such charge or proceeding.
8.    No Admission of Liability. Nothing in this Agreement shall constitute an
admission of liability on the part of any of the Releasees as to any matters
whatsoever.
9.    Cessation of Duties and Return of Company Property. Effective as of the
Separation Date, you are relieved of all duties. You agree to return to the
Company all of the Company’s property, including, but not limited to, keys,
passcards, credit cards, customer lists, rolodexes, tapes, software, computer
files, marketing and sales materials, Company issued computers, or other
electronics and any other record, document or piece of equipment belonging to
the Company on the Separation Date; provided that you may keep any mobile
telephone or iPad issued to you by the Company (although any service associated
with such equipment will no longer be paid for by the Company and must be paid
for by you) and the Company will permit you to transfer your mobile telephone
number in connection therewith. You agree not to retain any copies of the
Company’s property, including any copies existing in electronic form, which are
in your possession or control. You acknowledge that you have not and will not
destroy, delete, or alter any Company property without the Company’s consent.
Notwithstanding the foregoing, you agree to be available throughout the
Severance Period at the Company’s request to assist with matters relating to
your former job duties and the transition of those duties. You acknowledge and
agree that the payments described in Section




--------------------------------------------------------------------------------

Page 7

4 herein are sufficient consideration for any assistance provided by you to the
Company during the Severance Period.
10.    Mitigation and Offset. If you engage in any employment or provision of
services whether as owner, principal, agent, partner, director, officer,
independent contractor, consultant, or employee for any entity, corporation,
partnership or individual, including, without limitation, self-employment
(“Subsequent Employment”) during the Severance Period, your Severance Benefits
will be terminated. You agree to provide the Company with prompt written notice
of any Subsequent Employment during the Severance Period.
11.    Cooperation and Assistance. Upon reasonable notice by the Company, you
shall be available during the Severance Period to voluntarily assist the Company
with any projects for which the Company requests, in its sole discretion, your
assistance. Your assistance and cooperation shall include but not be limited to
attending meetings. In engaging in any conduct described in this Section 11, you
shall not act in the capacity of an employee of the Company, and such assistance
shall not make you eligible to participate in any employee benefit plan or
program of the Company.
12.    Modification/Severability. No provision of this Agreement may be changed,
altered, modified or waived except in writing signed by you and a duly
authorized representative of the Company, which writing shall specifically
reference this Agreement and the provision which the parties intend to waive or
modify. In the event any provision of this Agreement is held to be
unenforceable, each of the other provisions of this Agreement shall remain in
full force and effect.
13.    Entire Agreement. You and the Company acknowledge that this Agreement
constitutes a full, final, and complete agreement and supersedes and replaces
any and all other written or oral exchanges, agreements, understandings,
arrangements, or negotiations between or among them relating to the subject
matter hereof. You acknowledge and represent that you have read this Agreement
in full and understand and voluntarily consent and agree to each and every
provision contained herein.
14.    Assignment. You acknowledge that the terms of this Agreement are binding
on you, your agents, personal representatives, successors, heirs,
administrators, executors, and beneficiaries. This Agreement may not be assigned
by you and any such attempted or purported assignment shall be null and void.
You understand and agree that the Company has the right, without your prior
consent, to assign this Agreement to any successor, assignee, parent, affiliate
or subsidiary.
15.    Section 409A. Notwithstanding anything herein to the contrary, amounts
payable to you pursuant to Section 4 shall be made in reliance upon Treas. Reg.
Section 1.409A-1(b)(9) (Separation Pay Plans) or Treas. Reg. Section
1.409A-1(b)(4) (Short-Term Deferrals), as applicable. For this purpose each
payment shall be considered a separate and distinct payment, and to the extent
of reliance on Treas. Reg. Section 1.409A-1(b)(9), no separation pay amounts
shall be payable unless your termination of employment constitutes a “separation
from service” within the meaning of Treas. Reg. Section 1.409A-1(h)). However,
to the extent any such payments are treated as non-qualified deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), if the sixty (60)-day payment period set forth in Section
4(A) commences in one taxable year and ends in another, then no payments shall
commence until the second taxable year. The parties acknowledge and agree that,
to the extent applicable, this Agreement shall be interpreted in accordance with
Section 409A of the Code and guidance issued thereunder.
16.    Applicable Law. THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF




--------------------------------------------------------------------------------

Page 8

TENNESSEE WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS OF THE STATE OF
TENNESSEE.
17.    Effectiveness. You acknowledge and agree that you will not be entitled to
any consideration under this Agreement if you revoke this Agreement.
18.    Breach. You understand and agree that if you engage in conduct during the
Severance Period that the Company determines in good faith constitutes a breach
of any provision of this Agreement, the Company will cease to be obligated to
make payments pursuant to Section 4 of this Agreement. If any party hereto
brings suit to compel performance of, to interpret or to recover damages for the
breach of this Agreement, the ultimate prevailing party shall be entitled to
reimbursement of its reasonable attorneys’ fees and any costs and required
disbursements previously paid by such prevailing party.
[The signature page follows]




--------------------------------------------------------------------------------




Sincerely,




LOGAN’S ROADHOUSE, INC.






By     /s/ Samuel N. Borgese
Name:    Samuel N. Borgese
Title: CEO & President    


ROADHOUSE HOLDING INC.






By     /s/ Samuel N. Borgese
Name:    Samuel N. Borgese
Title:     CEO & President    




By signing this letter, I acknowledge that I have had the opportunity to review
this Agreement carefully; that I understand the terms of the Agreement; and that
I voluntarily agree to them.






Date: 05/21/15          /s/ Michele A. Mills
Name





[Signature page to Separation Agreement]